DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-32 recite the limitations "the road user”.  There are insufficient antecedent basis for this limitation in the claim. The limitation “the road user” should change to “the human road user”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-32 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 2015/0291157 A1) in view of Tamura et al. (US 2021/0065538 A1).
As to claims 13 and 24, Beaurepaire discloses a system/method for adapting a passage (Claim 1, gap between two adjacent parked vehicles) between two vehicles, comprising a control device (para. 0053) configured to: determine an intention (para. 0079) of a road user to park at a passage between a first vehicle and a second vehicle based on image data (para. 0038); determine a required width of the passage based on a width of the road user (para. 0054, 0066); determine a current width of the passage (para. 0060); and upon determining the current width of the passage is less than the required width of the passage (Claim 1), actuate a drive of at least one of the first vehicle or the second vehicle to increase the current width of the passage at least to the required width of the passage (claim 1). Beaurepaire’s system is used for a vehicle to park in the passage between a first vehicle and a second vehicle, and doesn’t not explicitly disclose to traverse the passage. Beaurepaire’s idea of increasing the gap between vehicles to allow another vehicle to park, which can easily apply to increasing the gap to other vehicle/object/pedestrian to cross the gap. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the patent application, to have readily recognized the desirability and advantages of increase gap between vehicles, to allow vehicles/objects/pedestrians to cross the gap when the gap is not wide enough. Beaurepaire does not explicitly disclose the road user is a human road user, determine an intention of a human road user to traverse a passage between a first vehicle and a second vehicle based on image data, including a gesture of the human road user. However, Tamura teaches the road user is a human road user (para. 0114), determine an intention of a human road user to traverse a passage based on image data, including a gesture of the human road user (para. 0114). Therefore, given the teaching of Tamura, it would have been obvious to one skilled in the art before the effective filing date of the patent application, to have readily recognized the desirability and advantages of determine intention of a human road user to traverse a passage based on image data of gesture, to recognize human user’s intention to cross a passage and allow vehicles/objects/pedestrians to cross the gap when the gap is not wide enough.
As to claims 14 and 25, Beaurepaire further discloses wherein the control device is further configured to determine the width of the road user based on the image data (para. 0038, 0054).
As to claims 15 and 26, Tamura further teaches wherein gesture of the road user is a pointing gesture (para. 0114).
As to claims 16 and 27, Beaurepaire further discloses wherein the control device is further configured to determine the intention to traverse the passage based on an intended path of the road user (Fig. 11A-C).
As to claims 17 and 28, Beaurepaire further discloses wherein the control device is further configured to determine the intention to traverse the passage additionally based on a message from a portable device (para. 0065, 0080, 0036).
As to claims 18 and 29, Beaurepaire further discloses wherein the portable device includes at least a user interface (para. 0010, 0055, 0107) configured to receive the passage need of the road user and a data communication interface configured to transmit at least the passage need at least to the control device.
As to claim 19, Beaurepaire further discloses wherein the user interface of the portable device is additionally configured to receive the width of the road user and the data communication interface of the portable device is also configured to transmit the width of the road user to the control device (para. 0065, 0080, 0036).
As to claim 20, Beaurepaire further discloses wherein the message is an optical message (Fig. 11A-C) that specifies a passage need in a direction selected by the road user.
As to claims 21 and 31, Beaurepaire further discloses wherein the control device is further configured to upon determining an operating state of the first vehicle, actuate the drive of the first vehicle based on the operating state of the first vehicle (para. 0079-0080).
As to claims 22 and 32, Tamura further teaches the human road user is a pedestrian, a wheelchair user, a bicyclist, a scooter rider with a scooter, or a motorcyclist (para. 0038).
As to claims 23 and 30, Beaurepaire further discloses wherein the control device is further configured to request a further vehicle actuate a drive of the further vehicle when the current width of the passage between the first vehicle and the second vehicle cannot be increased to the required width of the passage by actuating the drives of the first vehicle and the second vehicle, the further vehicle being adjacent to the first or the second vehicle (Fig. 11A-C, para. 0079-0081).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661